                                                                      Case 2:20-cv-01355-JCM-BNW Document 11 Filed 09/29/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for BMW Financial Services NA, LLC
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   CLAYTON R. FREEMAN,                                   Case No. 2:20-cv-01355-JCM-BNW
AKERMAN LLP




                                                            13                                 Plaintiff,

                                                            14   v.                                                    STIPULATION AND ORDER FOR
                                                                                                                       EXTENSION OF TIME TO RESPOND TO
                                                            15   BMW FINANCIAL SERVICES NA, LLC;                       COMPLAINT
                                                                 EQUIFAX INFORMATION SERVICES, LLC;
                                                            16   EXPERIAN INFORMATION SOLUTIONS,                       (SECOND REQUEST)
                                                                 INC.,
                                                            17
                                                                                               Defendants.
                                                            18

                                                            19            Clayton R. Freeman (Freeman) and BMW Financial Services NA, LLC (BMW), hereby

                                                            20   stipulate and agree that BMW shall have an additional fourteen (14) days, up to and including

                                                            21   October 9, 2020, to file its response to the plaintiff's complaint, which is currently due on

                                                            22   September 25, 2020. The complaint was filed on July 22, 2020.

                                                            23            Good cause exists to grant the requested extension. BMW requested the extension from

                                                            24   Freeman so that the parties can continue to explore settlement options.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...


                                                                 {54771548}
                                                                    Case 2:20-cv-01355-JCM-BNW Document 11 Filed 09/29/20 Page 2 of 2




                                                            1             This is the parties' second request for an extension of this deadline, and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 25th day of September, 2020.

                                                            4
                                                                 AKERMAN LLP                                           KIND LAW
                                                            5
                                                                 /s/ Jamie K. Combs                                    /s/ Michael Kind
                                                            6    ARIEL E. STERN, ESQ.                                  MICHAEL KIND, ESQ.
                                                                 Nevada Bar No. 8276                                   Nevada Bar No. 13903
                                                            7    JAMIE K. COMBS, ESQ.                                  8860 S. Maryland Parkway, Suite 106
                                                                 Nevada Bar No. 13088                                  Las Vegas, NV 89123
                                                            8
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, NV 89134                                   Attorney for Clayton R. Freeman

                                                            10   Attorneys for BMW Financial Services NA, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                                                               IT IS SO ORDERED.
                                                            14

                                                            15
                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                            16                                                 Case No. 2:20-cv-01355-JCM-BNW

                                                            17
                                                                                                                       September 29, 2020
                                                                                                               DATED: __________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 {54771548}                                       2
